Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiner et al. (US 9,798,788).
Regarding Claims 1, 11, and 20, Reiner discloses a database system, comprising:
a memory device storing instructions (Fig. 1A, 116, Reiner); 
a processing device communicatively coupled to the memory device (Fig. 1A, 112, Reiner), wherein the processing device executes the instructions to: 
receive, at a first time, an instruction to execute a stored procedure (Col. 6, lines 15-24, Reiner); 
retrieve a schema of a structure of a database used by a management system of a client entity (Col. 4, lines 10-21, Reiner); 
determine an identity of a management system and a type of data to retrieve for the client entity, wherein the type of data to retrieve is specified in the schema (Col. 8, lines 62-67, Col. 9, lines 1-7, Col. 13, lines 43-67, “identify potential applications to wrap model,” “learn relationships and interactions among variables,” “assess the quality of the data,” “ assessing relationships between variables,” “determining clusters and correlations of factors;” wherein identifying potential applications is an example of determining the identity of the management system as claimed; and wherein learning relationships between variables, determining clusters and correlations, assessing relationships, and assessing quality of data are examples of determining a type of data as claimed; Reiner);
responsive to determining the identity of the management system and the type of data to retrieve for the client entity, determine a criteria to use in a dynamic query based on the identity of the management system and the type of data to retrieve for the client entity (Col. 14, lines 66-67, Col. 15, lines 1-14, “ Execute the one or more models defined in the model planning phase,” “convert the models to SQL (structure query language);” wherein the defining the model corresponds to the determining a criteria as claimed; Reiner); 
responsive to determining the criteria, generate, in the stored procedure, the dynamic query comprising the criteria (Col. 14, lines 66-67, Col. 15, lines 1-14, “Execute the one or more models defined in the model planning phase,” “convert the models to SQL (structure query language);” wherein converting the models to SQL implies generating a query comprising the criteria as claimed; Reiner); 
execute the stored procedure to retrieve raw data from the database used by the management system of the client entity and transform the raw data to transformed data using the dynamic query (Col. 15, lines 42-50, Reiner).

Regarding Claims 2 and 12, Reiner discloses a computer-readable medium, wherein the processing device is further to: 
retrieve a second schema of a second structure of a second database used by the management system of a second client entity (Col. 4, lines 10-21, Reiner); 
determine the identity of the management system and the type of data to retrieve for the second client entity (Col. 8, lines 62-67, Col. 9, lines 1-7, Reiner); 
responsive to determining the identity of the management system and the type of data to retrieve for the second client entity, determine a second criteria to use in a second dynamic query based on the identity of the management system and the type of data to retrieve for the second client entity (Col. 14, lines 66-67, Col. 15, lines 1-14, Reiner); 
responsive to determining the second criteria, generate, in the stored procedure, a second dynamic query comprising the second criteria (Col. 14, lines 66-67, Col. 15, lines 1-14, Reiner); 
retrieving second raw data from the database used by the management system of the second client entity (Col. 15, lines 42-50, Reiner); and 
transform the second raw data to second transformed data using the second dynamic query (Col. 15, lines 42-50, Reiner).

Regarding Claim 3, Reiner discloses a method, wherein generating the dynamic query comprises assigning a value to a parameter in the dynamic query with the criteria, and generating the second dynamic query comprises assigning a second value to a second parameter in the second dynamic query with the second criteria (Col. 14, lines 66-67, Col. 15, lines 1-14, Reiner).

Regarding Claims 4 and 15, Reiner discloses a method, wherein the criteria and the second criteria are different (Col. 14, lines 51-65, Reiner).

Regarding Claims 5 and 16. Reiner discloses a method, wherein the criteria and the second criteria are the same (Col. 14, lines 51-65, Reiner).

Regarding Claim 6, Reiner discloses a method, wherein: 
the schema and the second schema are different, and 
the retrieving of the raw data and the second raw data, and transforming of the raw data and the second raw data to the transformed data and the second transformed data, respectively, are performed during execution of the stored procedure (Col. 14, lines 51-67, Col. 15, lines 1-14, Reiner).

Regarding Claims 7 and 17, Reiner discloses a method, further comprising executing the dynamic query and the second dynamic query using a workflow designed to execute the dynamic query and the second dynamic query in parallel to transform the raw data to the transformed data and the second raw data to the second transformed data (Col. 13, lines 20-35, Reiner).

Regarding Claim 8, Reiner discloses a method, wherein the instruction is received periodically based on a schedule (Col. 18, lines 41-62, Reiner), and the method further comprising: 
storing a run date for when the stored procedure is executed (Col. 18, lines 41-62, Reiner); 
receiving, at a second time, a second instruction to execute the stored procedure based on the schedule, the second time being subsequent to the first time (Col. 18, lines 41-62, Reiner);
generating a second dynamic query to include in the stored procedure, the second dynamic query to transform second raw data from the database used by the management system of the client entity to second transformed data using the criteria, wherein the second raw data is created after the run date the stored procedure executed the first time (Col. 18, lines 41-62, Reiner); and 
executing the stored procedure to retrieve the second raw data and to transform the second raw data to the second transformed data using the criteria (Col. 18, lines 41-62, Reiner).

Regarding Claim 9, Reiner discloses a method, wherein determining the criteria further comprising generating the criteria using a machine learning model trained to receive the schema as input and to output the criteria based on the schema (Col. 14, lines 51-65, Reiner).

Regarding Claim 10, Reiner discloses a method, wherein executing the stored procedure further comprises storing the transformed data in a second database of the client entity (Col. 15, lines 42-50, Reiner).

Regarding Claim 13, Reiner discloses a computer-readable medium, wherein generating the dynamic query comprises the processing device assigning a value to a parameter in the dynamic query with the criteria (Col. 14, lines 66-67, Col. 15, lines 1-14, Reiner).

Regarding Claim 14, Reiner discloses a computer-readable medium, wherein generating the second dynamic query comprises the processing device assigning a value to a parameter in the second dynamic query with the second criteria (Col. 14, lines 66-67, Col. 15, lines 1-14, Reiner).

Regarding Claim 18, Reiner discloses a computer-readable medium, wherein the instruction is received periodically based on a schedule, and the processing device is further to: store a run date for when the stored procedure is executed (Col. 18, lines 41-62, Reiner).

Regarding Claim 19, Reiner discloses a computer-readable medium, wherein to execute the dynamic query, the processing device is further to: store the transformed data in a second database (Col. 15, lines 42-50, Reiner).

Response to Arguments
Applicant argues that the applied art fails to disclose; “responsive to determining the identity of the management system and the type of data to retrieve for the client entity, determine a criteria to use in a dynamic query based on the identity of the management system and the type of data to retrieve for the client entity.”
The Examiner respectfully disagrees.  The applied art does disclose; responsive to determining the identity of the management system and the type of data to retrieve for the client entity, determine a criteria to use in a dynamic query based on the identity of the management system and the type of data to retrieve for the client entity (Col. 14, lines 66-67, Col. 15, lines 1-14, “ Execute the one or more models defined in the model planning phase,” “convert the models to SQL (structure query language);” wherein the defining the model corresponds to the determining a criteria as claimed; Reiner).

Applicant argues that the applied art fails to disclose; “responsive to determining the criteria, generate, in the stored procedure, the dynamic query comprising the criteria.” 
The Examiner respectfully disagrees.  The applied art does disclose; responsive to determining the criteria, generate, in the stored procedure, the dynamic query comprising the criteria (Col. 14, lines 66-67, Col. 15, lines 1-14, “Execute the one or more models defined in the model planning phase,” “convert the models to SQL (structure query language);” wherein converting the models to SQL implies generating a query comprising the criteria as claimed; Reiner).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165                                                                                                                                                                                            November 14, 2022